MEMORANDUM **
Robert Cheeseman appeals pro se from the district court’s judgment dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) his 42 U.S.C. § 1983 action against a state appellate judge. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed the action because Chief Judge Brewer is entitled to absolute judicial immunity for his decisions concerning Cheeseman’s state court appeal. See Sadoski v. Mosley, 435 F.3d 1076, 1079 (9th Cir.2006) (explaining that judges are immune from claims for damages based on them judicial actions unless they act “in the clear absence of all jurisdiction” (internal quotation marks and citations omitted)).
The district court did not abuse its discretion by denying Cheeseman leave to amend the complaint because amendment would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.2000) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.